DETAILED ACTION
This office action is in response to applicant’s amendment filed on 02/07/2021.  Claims 1, 6, 8, 13, 15, and 20 have been amended.  Claims 1-2, 4-9, 11-16, and 18-20 are pending and are directed towards system, method, and computer product for Document Transfer Processing for Blockchains.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 02/07/2021 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claim 1, that Cusden and Schmidt-Karaca fails to describe or suggest “creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively, where the smart contract is signed by each of the plurality of blockchain nodes” and “where a document is capable of being pulled from based on a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract” (page 9 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (US Pub. 2019/0123889) filed on Oct. 20, 2017 in view of Cusden et al. (US Pub. 2017/0344988), hereinafter Cusden, filed on May 24, 2016 and Balaraman et al. (US Pub. 2019/0163896), hereinafter Balaraman, filed on Nov. 28, 2017.
	Regarding claim 1, Schmidt-Karaca teaches a method, comprising: 
	a plurality of blockchain nodes (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service and blockchain writer 276 of 
Schmidt-Karaca does not teach creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively, where the smart contract is signed by each of the plurality of blockchain nodes;
transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes;
Cusden teaches creating a smart contract comprising credentials for accessing a plurality of blockchain nodes, respectively, where the smart contract is signed by each of the plurality of blockchain nodes (Fig. 2 and para 13, line 1-5 and para 16, line 1-17; Fig. 1 shows a system 100, including computer system 102 and 104, for facilitating blockchain-based validation using a smart contract, where a smart contract may be generated to validate transactions of each registered user and may use a received key of each registered user for performing validation); 
transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes (para 16, line 1-14 and para 55, line 2-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Cusden to provide a smart contract which may use a key of each registered user for performing validation.  Doing so would allow for blockchain-based validation of a record on a blockchain, as recognized by Cusden.
Schmidt-Karaca and Cusden do not teach creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes
Balaraman teaches creating a smart contract comprising credentials virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes (Fig. 1 and para 22, line 1-18 and para 25, line 1-23; smart contracts 135 autonomously governs registration credentials of each blockchain nodes using any communication channels in a virtual private network)

Schmidt-Karaca teaches receiving, from the first blockchain node, a data reference for the second blockchain node which identifies a location of the first blockchain node where a document is capable of being pulled from based on access credentials of the first blockchain node (Fig. 2 and para 52, line 1-12 and para 53, line 3-10; blockchain 252 receives a blockchain transaction record 264 written by blockchain writer 256 called by sender service 232, where the record 264 can include indication of transaction of the sending of the document and a hash value 270 of the document allowing for finding the entry indicating the transaction of digital document from the sending service)
Schmidt-Karaca and Cusden do not teach a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract
a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract (para 25, line 1-23 and para 27, line 1-14; a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Cusden to incorporate the teachings of Balaraman to provide a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network.  Doing so would allow for the integration of smart contracts that enforce registration and login workflows in a decentralized manner, as recognized by Balaraman.
Schmidt-Karaca teaches transmitting the data reference received from the first blockchain node to the second blockchain node (para 53, line 3-10 and para 54, line 1-9; a receiver service 274 as a node of a plurality of distributed nodes of the blockchain may be in possession of record 264, containing the hash value of the digital document, which is received from blockchain 264 and is written by sender service).
Regarding claim 2, Schmidt-Karaca, Cusden, and Balaraman teach method of claim 1.             
	Schmidt-Karaca teaches receiving proof of receipt of the document from the second blockchain node, the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document (para 30, line 4-12; blockchain transactions are written
when a document is received by one entity from another entity and the blockchain transaction can include an identifier for the receiving entity, as well as a timestamp, and a hash value of the document itself).
Regarding claim 7, Schmidt-Karaca, Cusden, and Balaraman teach method of claim 1.
Schmidt-Karaca does not teach the smart contract is signed by respective private keys of the plurality of blockchain nodes.
Cusden teaches the smart contract is signed by respective private keys of the plurality of blockchain nodes (para 13, line 1-5 and para 16, line 1-14; Fig. 1 shows a system 100, including computer system 102 and 104, where a smart contract may be generated to validate transactions of each registered user and may include transactions which are signed using a private key of the user).

Regarding claim 8, Schmidt-Karaca teaches a system, comprising: 
a processor (para 127, line 7-9; a processor) configured to:  
	a plurality of blockchain nodes (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service and blockchain writer 276 of receiver service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
Schmidt-Karaca does not teach creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively, where the smart contract is signed by each of the plurality of blockchain nodes; 
transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes;
credentials for accessing a plurality of blockchain nodes, where the smart contract is signed by each of the plurality of blockchain nodes (Fig. 2 and para 13, line 1-5 and para 16, line 1-17; Fig. 1 shows a system 100, including computer system 102 and 104, for facilitating blockchain-based validation using a smart contract, where a smart contract may be generated to validate transactions of each registered user and may use a received key of each registered user for performing validation); 
transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes (para 16, line 1-14 and para 55, line 2-6; a smart contract, which contain transaction signed with a private key of a user, may be provided on a blockchain and where computing devices in Fig. 1 may include electronic storages such as databases of the blockchain);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Cusden to provide a smart contract which may use a key of each registered user for performing validation.  Doing so would allow for blockchain-based validation of a record on a blockchain, as recognized by Cusden.

Balaraman teaches creating a smart contract comprising credentials virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes (Fig. 1 and para 22, line 1-18 and para 25, line 1-23; smart contracts 135 autonomously governs registration credentials of each blockchain nodes using any communication channels in a virtual private network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Cusden to incorporate the teachings of Balaraman to provide smart contracts autonomously governing registration credentials of each blockchain nodes using any communication channels in a virtual private network.  Doing so would allow for the integration of smart contracts that enforce registration and login workflows in a decentralized manner, as recognized by Balaraman.
Schmidt-Karaca teaches receiving, from the first blockchain node, a data reference for the second blockchain node which identifies a location of the first blockchain node where a document is capable of being pulled from based on credentials of the first blockchain node (Fig. 2 and para 52, line 1-12 and para 53, line 3-10; blockchain 252 receives a blockchain transaction record 264 written by blockchain writer 256 called by sender service 232, where the record 264 can include indication of transaction of the sending of the document and a hash value 270 of the document allowing for finding the entry indicating the transaction of digital document from the sending service)
Schmidt-Karaca and Cusden do not teach a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract
	Kalaraman teaches a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract (para 25, line 1-23 and para 27, line 1-14; a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Cusden to incorporate the teachings of Balaraman to provide a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network.  Doing 
Schmidt-Karaca teaches transmitting the data reference received from the first blockchain node to the second blockchain node (para 53, line 3-10 and para 54, line 1-9; a receiver service 274 as a node of a plurality of distributed nodes of the blockchain may be in possession of record 264, containing the hash value of the digital document, which is received from blockchain 264 and is written by sender service).
Regarding claim 9, Schmidt-Karaca, Cusden, and Balaraman teach system of claim 8.             
	Schmidt-Karaca teaches receiving proof of receipt of the document from the second blockchain node, the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document (para 30, line 4-12; blockchain transactions are written
when a document is received by one entity from another entity and the blockchain transaction can include an identifier for the receiving entity, as well as a timestamp, and a hash value of the document itself).
Regarding claim 14, Schmidt-Karaca, Cusden, and Balaraman teach system of claim 8.

Cusden teaches the smart contract is signed by respective private keys of the plurality of blockchain nodes (para 13, line 1-5 and para 16, line 1-14; Fig. 1 shows a system 100, including computer system 102 and 104, where a smart contract may be generated to validate transactions of each registered user and may include transactions which are signed using a private key of the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Cusden to provide a smart contract which include transactions which are signed using a private key of the user.  Doing so would allow for blockchain-based validation of a record on a blockchain, as recognized by Cusden.
Regarding claim 15, Schmidt-Karaca teaches a non-transitory computer readable medium comprising instructions, that when read by a processor (para 127, line 18-21; memory stores instructions executed by the processing units), cause the processor to perform a method comprising:  
	a plurality of blockchain nodes (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service and blockchain writer 276 of 
Schmidt-Karaca does not teach creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively, where the smart contract is signed by each of the plurality of blockchain nodes;
transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes;
Cusden teaches creating a smart contract comprising credentials for accessing a plurality of blockchain nodes, respectively, where the smart contract is signed by each of the plurality of blockchain nodes (Fig. 2 and para 13, line 1-5 and para 16, line 1-17; Fig. 1 shows a system 100, including computer system 102 and 104, for facilitating blockchain-based validation using a smart contract, where a smart contract may be generated to validate transactions of each registered user and may use a received key of each registered user for performing validation); 
transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes (para 16, line 1-14 and para 55, line 2-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Cusden to provide a smart contract which may use a key of each registered user for performing validation.  Doing so would allow for blockchain-based validation of a record on a blockchain, as recognized by Cusden.
Schmidt-Karaca and Cusden do not teach creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes
Balaraman teaches creating a smart contract comprising credentials virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes (Fig. 1 and para 22, line 1-18 and para 25, line 1-23; smart contracts 135 autonomously governs registration credentials of each blockchain nodes using any communication channels in a virtual private network)

Schmidt-Karaca teaches receiving, from the first blockchain node, a data reference for the second blockchain node which identifies a location of the first blockchain node where a document is capable of being pulled from based on access credentials of the first blockchain node (Fig. 2 and para 52, line 1-12 and para 53, line 3-10; blockchain 252 receives a blockchain transaction record 264 written by blockchain writer 256 called by sender service 232, where the record 264 can include indication of transaction of the sending of the document and a hash value 270 of the document allowing for finding the entry indicating the transaction of digital document from the sending service)
Schmidt-Karaca and Cusden do not teach a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract
a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract (para 25, line 1-23 and para 27, line 1-14; a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Cusden to incorporate the teachings of Balaraman to provide a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network.  Doing so would allow for the integration of smart contracts that enforce registration and login workflows in a decentralized manner, as recognized by Balaraman.
Schmidt-Karaca teaches transmitting the data reference received from the first blockchain node to the second blockchain node (para 53, line 3-10 and para 54, line 1-9; a receiver service 274 as a node of a plurality of distributed nodes of the blockchain may be in possession of record 264, containing the hash value of the digital document, which is received from blockchain 264 and is written by sender service).
Regarding claim 16, Schmidt-Karaca, Cusden, and Balaraman teach computer product of claim 15.             
	Schmidt-Karaca teaches receiving proof of receipt of the document from the second blockchain node, the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document (para 30, line 4-12; blockchain transactions are written
when a document is received by one entity from another entity and the blockchain transaction can include an identifier for the receiving entity, as well as a timestamp, and a hash value of the document itself).
4.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca in view of Cusden, Balaraman, and Hu et al. (US Pub. 2017/0329980), hereinafter Hu, filed on May 13, 2016.
  	Regarding claim 4, Schmidt-Karaca, Cusden, and Balaraman teach method of claim 4.
Schmidt-Karaca teaches the first blockchain node (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
the first node
Hu teaches the data reference comprises a URL of an off-chain network of the first node (Fig. 1 and para 34, line 1-3 and para 51, line 1-10; token containing information about where data is stored can be a URL and data can be stored outside the blockchain network on a cloud storage associated with sender HBDT)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Hu to provide token containing information about where data is stored can be a URL pointing to a cloud storage outside the blockchain network.  Doing so would allow for performing large data transfers between sites in corporate cloud environments, as recognized by Hu.
Regarding claim 11, Schmidt-Karaca, Cusden, and Balaraman teach system of claim 8.
Schmidt-Karaca teaches the first blockchain node (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can 
Schmidt-Karaca, Cusden, and Balaraman do not teach the data reference comprises a URL of an off-chain network of the first node
Hu teaches the data reference comprises a URL of an off-chain network of the first node (Fig. 1 and para 34, line 1-3 and para 51, line 1-10; token containing information about where data is stored can be a URL and data can be stored outside the blockchain network on a cloud storage associated with sender HBDT)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Hu to provide token containing information about where data is stored can be a URL pointing to a cloud storage outside the blockchain network.  Doing so would allow for performing large data transfers between sites in corporate cloud environments, as recognized by Hu.
Regarding claim 18, Schmidt-Karaca, Cusden, and Balaraman teach computer product of claim 15.
Schmidt-Karaca teaches the first blockchain node (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service can write a 
Schmidt-Karaca, Cusden, and Balaraman do not teach the data reference comprises a URL of an off-chain network of the first node
Hu teaches the data reference comprises a URL of an off-chain network of the first node (Fig. 1 and para 34, line 1-3 and para 51, line 1-10; token containing information about where data is stored can be a URL and data can be stored outside the blockchain network on a cloud storage associated with sender HBDT)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Hu to provide token containing information about where data is stored can be a URL pointing to a cloud storage outside the blockchain network.  Doing so would allow for performing large data transfers between sites in corporate cloud environments, as recognized by Hu.
5.	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca in view of Cusden, Balaraman, and Voorhees et al. (US Pub. 2018/0218176), hereinafter Voorhees, filed on Jan. 30, 2018.
Regarding claim 5, Schmidt-Karaca, Cusden, and Balaraman teach method of claim 1.
	Schmidt-Karaca, Cusden, and Balaraman does not teach the third blockchain node comprises creating of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker.
Voorhees teaches the third blockchain node comprises creating of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker (Fig. 2 and para 52, line 1-18 and para 117, line 1-11 and para 120, line 1-5; the system manages smart contracts between parties on a blockchain network and smart contract contains a unique password from each of the two parties involved as well as a token for smart contract access generated by the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Voorhees to provide a system for formulating a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement 
Regarding claim 6, Schmidt-Karaca, Cusden, Balaraman, and Voorhees teach method of claim 5.
Schmidt-Karaca and Cusden do not teach the cloud broker establishes a reversed virtual connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract.
Balaraman teaches connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract (Fig. 1 and para 25, line 1-23 and para 27, line 1-14; a tunneling protocol for connecting blockchain nodes using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Cusden to incorporate the teachings of Balaraman to provide a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network.  Doing 
Schmidt-Karaca, Cusden, and Balaraman do not teach the cloud broker establishes a reversed connection to each of the first and second blockchain nodes
Voorhees teaches the cloud broker establishes a reversed connection to each of the first and second blockchain nodes (para 102, line 1-11; the system can connect with the two parties in order to send messages to the two parties involved in the smart contract)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Voorhees to provide a system for managing a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Regarding claim 12, Schmidt-Karaca, Cusden, and Balaraman teach system of claim 8.

Voorhees teaches the processor creates of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker (Fig. 2 and para 52, line 1-18 and para 117, line 1-11 and para 120, line 1-5; the system creates smart contracts between parties on a blockchain network and smart contract contains a unique password from each of the two parties involved as well as a token for smart contract access generated by the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Voorhees to provide a system for formulating a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Regarding claim 13, Schmidt-Karaca, Cusden, and Voorhees teach system of claim 12.
Schmidt-Karaca and Cusden do not teach the cloud broker establishes a reversed virtual connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract.
Balaraman teaches connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract (Fig. 1 and para 25, line 1-23 and para 27, line 1-14; a tunneling protocol for connecting blockchain nodes using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Cusden to incorporate the teachings of Balaraman to provide a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network.  Doing so would allow for the integration of smart contracts that enforce registration and login workflows in a decentralized manner, as recognized by Balaraman.
reversed connection to each of the first and second blockchain nodes
Voorhees teaches the cloud broker establishes a reversed connection to each of the first and second blockchain nodes (para 102, line 1-11; the system can connect with the two parties in order to send messages to the two parties involved in the smart contract)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Voorhees to provide a system for managing a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Regarding claim 19, Schmidt-Karaca, Cusden, and Balaraman teach computer product of claim 15.
	Schmidt-Karaca, Cusden, and Balaraman do not teach the creating of the smart contract is performed by a cloud broker comprising a root node, and the 
Voorhees teaches the creating of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker (Fig. 2 and para 52, line 1-18 and para 117, line 1-11 and para 120, line 1-5; the system creates smart contracts between parties on a blockchain network and smart contract contains a unique password from each of the two parties involved as well as a token for smart contract access generated by the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Voorhees to provide a system for formulating a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Regarding claim 20, Schmidt-Karaca, Cusden, Balaraman, and Voorhees teach computer product of claim 19.

Balaraman teaches connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract (Fig. 1 and para 25, line 1-23 and para 27, line 1-14; a tunneling protocol for connecting blockchain nodes using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Cusden to incorporate the teachings of Balaraman to provide a tunneling protocol using a smart contract with a digital signature and the smart contract storing credentials to blockchain 140 in a virtual private network.  Doing so would allow for the integration of smart contracts that enforce registration and login workflows in a decentralized manner, as recognized by Balaraman.
Schmidt-Karaca, Cusden, and Balaraman do not teach the cloud broker establishes a reversed connection to each of the first and second blockchain nodes
reversed connection to each of the first and second blockchain nodes (para 102, line 1-11; the system can connect with the two parties in order to send messages to the two parties involved in the smart contract)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca, Cusden, and Balaraman to incorporate the teachings of Voorhees to provide a system for managing a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Balaraman et al. (US Pub. 2019/0164157) discloses transaction authorizations using a distributed database and executing smart contracts using blockchain network for storage and/or validation; Chang (US Pub. 2019/0058697) discloses blockchain network implemented through a VPN and smart contracts; Padmanabhan (US Pub. .
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492